FILED aca ENTERED
LODeED : RECEIVED

 

 

IN THE UNITED STATES DISTRICT COURT JUL 9 9 2ntg

FOR THE DISTRICT OF MARYLAND

AT BALIMGRE
AK U.S, DISTRICT COURT
CH eTaIGT OF ARYLAND

ay DEFUTY

ASHLEY MORRIS, *

Plaintiff, *

Civil Action No. RDB-19-1351

Vv. *
DOUGLAS R. LEVINE, efa/, *

Defendants. *

MEMORANDUM ORDER

 

Plaintiff, Ashley Mortis (“Mortis”) filed an action in the Circuit Court for Frederick
County, Maryland, Case No. C-10-CV-18-001029, to foreclose the right of redemption of two
real properties. (Compl., ECF No. 4.) The United States was identified as one of the
defendants and was served with a summons on April 22, 2019. (Id) The United States timely
removed the case to this Court on May 8, 2019, and promptly filed a Motion to Dismiss the
United States as a defendant. (ECF Nos. 1,3.) On June 5, 2019, Morris moved to defer the
entry of an order of dismissal pursuant to Maryland Rule 2-507, asserting that the reissuance
of Writs of Summons by the Clerk of the Circuit Court for Frederick County, Maryland
resolved the service of process issues identified in the Notification of Contemplated Dismissal
in that court. (Mot. Defer, ECF No. 69.)

However, as articulated by the United States in its dismissal motion, the nature of the
instant proceeding is not one to which sovereign immunity has been waived under 28 U.S.C.

§ 2410. Kasdon v. United States, 707 F.2d 820, 823 (4th Cir. 1983). Accordingly, the United
States’ Motion to Dismiss (ECF No. 3) shall be GRANTED. Plaintiffs Motion to Defer

Entry of an Order of Dismissal (ECF No. 69) shall be DENIED AS MOOT. Further, this

case shall be REMANDED to the Circuit Court for Frederick County because it was only the

presence of the United States as a party defendant that made the case removable from the

state court. Since this Court is granting the United States’ dismissal, Plaintiffs claims against

the other defendants ate better litigated in the forum originally chosen by the Plaintiff.

For the foregoing reasons, it is this 8th day of July 2019, ORDERED that:

1,

2.

United States’ Motion to Dismiss (ECF No. 3) is GRANTED;

Plaintiffs Motion to Defer Entry of an Order of Dismissal (ECF No.
69) shall be DENIED AS MOOT;

This case shall have no effect on the existence or validity of any Federal
tax lien extant as of the date of this Order;

This action BE and HEREBY IS remanded to the Circuit Court for
Frederick County, Maryland;

The Clerk of Court transmit a certified copy of this Order and the record
in this case to the Clerk of the Circuit Court for Frederick County,
Maryland;

The Clerk of the Court shall transmit copies of this Order to Counsel of
tecotd; and

The Clerk of the Court CLOSE this case.

ft. BME

Richard D. Bennett
United States District Judge,
